OPINION OF THE COURT
PER CURIAM:
In this habeas corpus proceeding the relator argues that he was denied counsel at the time he pleaded guilty of the offense of rape in Lebanon County, Pennsylvania. The district court has found that when the relator was arraigned, competent counsel was appointed to represent him and did so. The district court was in no doubt, nor are we, as to *323the fact that the relator voluntarily and intelligently pleaded guilty with the advice of competent counsel.
The order of the district court denying a writ of habeas corpus will be affirmed.